DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 10/31/22  is acknowledged.  The traversal is on the ground(s) that there would be not serious burden to the examiner to examine the additional claim.  This is found persuasive, and thus the requirement is removed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider, US Patent Application Publication 2016/0321894A1.  (See the embodiment of figure 7 in particular.)  As in claim 1, an electronic security tag attachable to an item, comprising a tag body member; a connecting member having a pin portion 607 releasably engageable with the tag body member, the pin portion extending along a first axis; a locking member to lock the connecting member to the tag body member, wherein the locking member includes a clutch mechanism 611 movable parallel to the first axis between a first position in contact with the pin portion and corresponding to a locked state and a second position corresponding to an unlocked state, wherein the clutch mechanism includes a plunger member (at least broadly including 619) comprising what is broadly considered a plurality of first protrusions (by virtual of its general shape); and a rotational drive member (at least broadly including 623) comprising a what is broadly considered a plurality of second protrusions (in region 629, at least by virtual of its shape) configured to interoperate with the plurality of first protrusions, wherein the rotational drive member is rotatable (about 625) in a plane perpendicular to the first axis to move the plunger in a direction parallel to the first axis (see [0049]).  As in claim 2, the plunger member is configured to movably hold at least three balls of the clutch mechanism, wherein the at least three balls are arranged in a circular manner to receive the pin portion of the connecting member and engage the pin portion in the locked position to resist movement away from the tag body member (note the arrangement of the balls 842 in figure 9, for instance). As in claim 3, the plunger member comprises a plunger member body having at least three capture recesses there within, wherein the at least three capture recesses are circumferentially spaced apart.  As in claim 4, a biasing member in contact with the plunger member and having a biasing force that biases the plunger member towards a top end of a bell shaped member of the clutch mechanism, which corresponds to the locked state.  As in claim 5, the clutch mechanism further comprises a bell-shaped member having a closed top end and an inner surface defining an open bottom end configured to receive the at least three balls. As in claim 6, the plurality of first protrusions have a ramp shape, the ramp shape comprising at least one angled surface portion configured to interoperate with the plurality of second protrusions.  As in claim 7, the plurality of second protrusions have a ramp shape, the ramp shape comprising at least one angled surface portion.  As in claim 8, a housing member configured to stabilize the rotational drive member and the plunger member when the clutch mechanism is moved between the locked state and the unlocked state.  As in claim 9, the plunger member in the second position causes the pin portion to be released from the at least three balls to allow removal of the pin portion from the tag body.  As in claim 10, the plunger member comprises at least one contact surface configured to receive a force to move the clutch mechanism from the first position to the second position.  As in claim 12, the force is normal to the first axis.  As in claim 13, the plunger member is formed from a non-ferromagnetic material.  As in claim 14, an actuator configured to rotate the rotational drive member; and an electrical controller configured to generate a signal to control the actuator to rotate the rotation drive member.  As in claim 15, the actuator comprises an electrical controller.  As in claim 16, the actuator comprises a magnetic induction coil.  As in claim 17, the actuator comprises an antenna and circuit that converts wireless signals to energy.   As in claim 19, the tag body member and the connecting member are connected in a unitary housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider.
Although the actuator comprises an electric motor driving a lead screw or gear is not explicitly shown, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Reasons for using a motor with a lead screw or gear as oppose to just a motor include gaining from the benefits of gear reduction, as well as allowance for a particular manner of arrangement of the motor/actuation-unit, as well known and established in the art. 
.  
Allowable Subject Matter
Claim 11, as best understood, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675